Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.	Claims 1-5 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Non-Patent Literature “How to Use Your Smart Watch or Fitness Tracker as a Silent Alarm Clock” (“Fitzpatrick”) in view of Non-Patent Literature “Change Your Watch’s Home Screen” (“Google Help”) and further in view of U.S. Patent Application Publication No. 2019/0332173 (“Wellen”).
Regarding claim 1, FITZPATRICK teaches an electronic device (the reference generally relates to silent alarm provisions featured in smart watch or fitness tracker devices, and for example discusses the Apple Watch on pages 3-4 under the appropriate heading), comprising: 
one or more non-visual output devices (pages 3-4 discussing that the Apple Watch can vibrate and/or chime, such that at minimum there is a haptic output device and a speaker for audio/audible output, both of which are definitionally non-visual); 
a display device (page 3 discussing a visual menu for setting its alarm feature, and necessarily has a display feature to function as described); 
one or more processors (a processor or CPU is not explicitly described for any of the smart watch or fitness tracker devices, but one of ordinary skill in the art would understand those elements to be necessarily featured so that the devices can function as described and intended); and 
memory (memory elements are not explicitly described for any of the smart watch or fitness tracker devices, but one of ordinary skill in the art would understand those elements to be necessarily featured so that the devices can function as described and intended) storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for: 
detecting that a current time has reached a first predetermined time of a set of one or more predetermined times (pages 3-4 discussing an alarm feature for the Apple Watch, where the user can configure the alarm when they specify a wake time that is essentially the recited “first predetermined time”, and intuitively the alarm as set goes off when the current time reaches the wake time).

As discussed above, Fitzpatrick teaches a configurable chime alarm and a configurable vibration alarm, e.g. to perform in relation to a predetermined time that the device user has set as a wake time, if you will.  Accordingly, Fitzpatrick can be understood to teach the recited features of a first non-visual alert and a different and second non-visual alert as configured by a user in relation to a predetermined time, which are operable in response to detecting that the current time has reached the first predetermined time of the set of one or more predetermined times, per additional limitations.  That Fitzpatrick does not teach that its different non-visual alerts are varied as a function of a first verses second watch face as currently displayed, e.g. per the additional limitations: in accordance with a determination that the electronic device is currently configured to display, via the display device, a first watch face, outputting, via the one or more non-visual output devices, a first non-visual alert and in accordance with a determination that the electronic device is currently configured to display, via the display device, a second watch face that is different from the first watch face, outputting, via the one or more non-visual output devices, a second non-visual alert that is different from the first non-visual alert.  Rather, the Examiner relies upon Google Help and Wellen to teach what Fitzpatrick otherwise lacks:
GOOGLE HELP teaches that a user may add, remove, customize etc. to change a smart watch device’s watch face.  That is to say, it is know in the state of the art, that a smart watch device, e.g. as contemplated by Fitzpatrick for example, can have different watch faces per the watch user’s preference. See appropriate headings to “Change”, “Add or Remove …”, and “Customize …”, as provided on the single page of the reference.
WELLEN teaches a device feature, for a class of devices including watches per [0007], that permits the advantage of “tactitly reading the time … across a smooth surface or touchscreen …” per [0001] and [0008] for example, and where there may be different watch faces for which this advantage can be realized, e.g. per [0008] and the illustrations of different watch faces as provided per FIGs. 1-7.  In view of [0008] and [0025] and also the variance shown across the aforementioned FIGs., one understands that the representation of time in a visual sense can vary depending on which clock face is operative, and accordingly it reasons that the corresponding haptic/tactile pattern will also vary.  For example, the non-visual haptic/tactile pattern expressed per Wellen will vary based on which of the watch faces in the aforementioned FIGs. is presently 

The aforementioned references all relate to time and/or alarm features for a watch/clock device function.  Hence, they are similarly directed and therefore analogous.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify a smart watch’s display aspect, as taught by Fitzpatrick, to permit a user to choose which of many possible watch/clock faces they would prefer, e.g. per Google Help, with a reasonable expectation of success, such that a user can then realize the benefit of greater configurability and personalization.
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify a smart watch’s silent alarm feature, as taught by Fitzpatrick, to express not just that a predetermined time has arrived but also what that predetermined time is, e.g. in accordance with the core function of a watch/clock and as Wellen teaches, with a reasonable expectation of success and in a manner that remains consistently non-visual and haptic per both Fitzpatrick and Wellen.  The advantage of such a modification is that permits expression of further useful and critical/core clock/watch/time information to a user while remaining consistent with the same essential mode of expression and/or without changing the critical purpose of avoiding making the user look at the watch/clock to realize a time or for example a time event such as an alarm.  

Regarding claim 2, Fitzpatrick in view of Google Help and further in view of Wellen teach the electronic device of claim 1, as discussed above.  The aforementioned references further teach the additional limitations wherein: the one or more non-visual output devices includes an audio output device and the first non-visual alert includes an audio alert component (Fitzpatrick: pages 3-4 discussing that the Apple Watch can vibrate and/or chime, e.g. together/concurrently, such that at minimum there is a speaker for audio/audible output, i.e., definitionally non-visual, and feasibly the alarm/alert per Fitzpatrick as modified would feature both haptic and audible expression when the alarm sounds, as Fitzpatrick describes).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 3, Fitzpatrick in view of Google Help and further in view of Wellen teach the electronic device of claim 1, as discussed above.  The aforementioned references further teach the additional limitations wherein: the one or more non-visual output devices includes an1 tactile output device and the first non-visual alert includes a tactile alert component (Fitzpatrick: pages 3-4 discussing that the Apple Watch can vibrate and/or chime, such that at minimum there is a haptic output device and its vibration effect is tactile as recited, and when modified per Google Help and Wellen the effect is feasibly a haptic/tactile expression of current/present time as sensed by a user’s finger for example).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 4, Fitzpatrick in view of Google Help and further in view of Wellen teach the electronic device of claim 1, as discussed above.  The aforementioned references further teach the additional limitations wherein: the one or more non-visual output devices includes a tactile output device (Fitzpatrick: pages 3-4 discussing that the Apple Watch can vibrate and/or chime, such that at minimum there is a haptic output device and its vibration effect is tactile as recited, and when modified per Google Help and Wellen the effect is feasibly a haptic/tactile expression of current/present time as sensed by a user’s finger for example) and the first non-visual alert includes a second tactile alert component and the second non-visual alert includes the second tactile alert component (as discussed above in relation to claim 1, Fitzpatrick modified in view of Google Help realizes a smart watch with different selectable watch faces, and when further modified in view of Wellen it is feasibly that different watch faces as afforded by Google Help would have different time representations in both the visual and also the tactile/haptic sense, such that if a wake time alarm taught per Fitzpatrick goes off, the representation in a tactile/haptic sense of that time should a user touch the clock/watch face would necessarily differ as a function of which clock/watch face per Google Help and Wellen and therefore constitute different and distinct tactile signals as perceived by the user).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 5, Fitzpatrick in view of Google Help and further in view of Wellen teach the electronic device of claim 1, as discussed above.  The aforementioned references further teach the additional limitations wherein the set of one or more predetermined times includes a plurality of predetermined times separated by a predetermined time interval (per Fitzpatrick’s alarm-setting feature, a device user can feasibly schedule a number of alarms to their own preference, and if they choose they can stagger the alarms per their own preference, for example the way this Examiner and perhaps many other people do with their alarm clock settings so that a user is less likely to sleep through multiple alarms).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 9, Fitzpatrick in view of Google Help and further in view of Wellen teach the electronic device of claim 1, as discussed above.  The aforementioned references further teach the additional limitations in response to detecting that the current time has reached the first predetermined time of the set of one or more predetermined times: in accordance with a determination that the electronic device is currently configured to display, via the display device, a third watch face that is different from the first watch face and different from the second watch face, outputting, via the one or more non-visual output devices, the first non-visual alert (Google Help teaches under the heading “Customize your watch face” that a user may modify the background or background image and/or style for a particular watch face, e.g. which may introduce additional functional or aesthetic elements, and the Examiner believes that this is akin to taking a particular format of watchface per Wellen’s FIGs. but modifying the way it may look in some basic ways, such that a different-appearing watchface is feasibly generated but would otherwise feature the same time elements and therefore the same haptic/tactile patterning).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 10, the claim includes the same or similar limitations as claim 1 discussed above, and is therefore rejected under the same rationale.  The claim additionally recites a non-transitory computer-readable storage medium, which the Examiner believes the watch/clock devices operative in the cited prior art references would necessarily feature so that they could function as described.

Regarding claim 11, the claim includes the same or similar limitations as claim 1 discussed above, and is therefore rejected under the same rationale.


5.	Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Fitzpatrick in view of Google Help and Wellen and further in view of U.S. Patent No. 10388325 (“Badash”).
Regarding claim 7, Fitzpatrick in view of Google Help and further in view of Wellen teaches the electronic device of claim 1, as discussed above.  The aforementioned references do not teach the in accordance with the electronic device having a first hardware configuration, the first predetermined time is a second predetermined time and in accordance with the electronic device having a second hardware configuration that is different from the first hardware configuration, the first predetermined time is a third predetermined time that is different from the second predetermined time.  Rather, the Examiner relies upon BADASH to teach what Fitzpatrick, Google Help, and Wellen otherwise lack, see e.g. Badash’s column 5 lines 44-54 which teaches that an event relating to a device’s output function, and feasibly more generally any output means, is subject to a delay based on the hardware and software configurations.
The aforementioned references relate generally to processing aspects of electronic devices, e.g. that are processor-based.  Hence, they are similarly directed and therefore analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify a smart watch’s display aspect, as taught by Fitzpatrick, to realize the benefits of the other cited references per Google Help and Wellen, and to incidentally feature the sort of hardware/software delay element described by Badash which appears to be a normal byproduct in the state of the art.

Regarding claim 8, Fitzpatrick in view of Google Help and further in view of Wellen teaches the electronic device of claim 1, as discussed above.  The aforementioned references do not teach the further limitations where in accordance with the electronic device having a third hardware configuration, outputting the first non-visual alert includes waiting for a first delay period to elapse before outputting the first non-visual alert and in accordance with the electronic device having a fourth hardware configuration that is different from the third hardware configuration, outputting the first non-visual alert includes waiting for a second delay period that is different from the first delay period to elapse before outputting the first non-visual alert.  Rather, the Examiner relies upon BADASH to teach what Fitzpatrick, Google Help, and Wellen otherwise lack, see e.g. Badash’s column 5 lines 44-hardware and software configurations.
The aforementioned references relate generally to processing aspects of electronic devices, e.g. that are processor-based.  Hence, they are similarly directed and therefore analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify a smart watch’s display aspect, as taught by Fitzpatrick, to realize the benefits of the other cited references per Google Help and Wellen, and to incidentally feature the sort of hardware/software delay element described by Badash which appears to be a normal byproduct in the state of the art.

Allowable Subject Matter
6.	Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  While the cited art of record does teach the practice of different non-visual types of alarms/alerts, e.g. Fitzpatrick’s chime and vibration, they do not teach that they are allocated and designated respectively to different time events corresponding to tops and bottoms of hours in the manner as recited.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure:
US 2020/0241477
US 2004/0042347
US 6052339
US 5559761
US 2015/042438
US 2015/0293592
US 2016/0283094
US 2017/0220005
US 2018/0164973
US 6411570
US 2016/0109936

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOURJO DASGUPTA whose telephone number is (571)272-7207. The examiner can normally be reached M-F 8am-5pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571 272 9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHOURJO DASGUPTA/Primary Examiner, Art Unit 2174                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner’s objection: grammatically, this should be “a” and not “an.”